     Case 3:19-cv-01027-M-BT Document 26 Filed 02/03/21              Page 1 of 1 PageID 104



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

IGNACIO SANCHEZ,                                  §
             Movant,                              §
                                                  §
v.                                                §    No. 3:19-cv-1027-M (BT)
                                                  §
UNITED STATES OF AMERICA,                         §
             Respondent.                          §


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                   OF THE UNITED STATES MAGISTRATE JUDGE

         The Court has taken under consideration the Findings, Conclusions, and Recommendation

 of United States Magistrate Judge Rebecca Rutherford dated December 10, 2020. The Court has

 made a de novo review of those portions of the Findings, Conclusions, and Recommendation to

 which objections were made.

         IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and Recommendation

 of the United States Magistrate Judge are accepted, and the objections are overruled.

         SO ORDERED this 3rd day of February, 2021.
